Citation Nr: 0807670	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-30 360	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In January 2008, the veteran was notified of the time and 
place of a Board hearing (videoconference) he had requested 
in connection with the present appeal.  See 38 C.F.R. § 
20.704(b) (2007).  He failed to report, however, and no 
request for postponement was ever received.  Accordingly, the 
Board will process his appeal as though the request for 
hearing has been withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

The veteran's service-connected diabetes mellitus has 
required the use of insulin, as well as a restricted diet; a 
requirement that the veteran regulate his activities due to 
his diabetes mellitus has not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a March 2004 notice 
letter the veteran received notice of the information and 
evidence needed to substantiate his claim for service 
connection.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim 
for service connection.  

The Board also finds that the notice letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
veteran to submit evidence in support of his claim for 
service connection.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements were met with respect to the veteran's 
underlying claim for service connection.  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
his service-connected disability.  The Court, however, did 
not hold in Vazquez-Flores that the VCAA notice requirements 
set forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected diabetes mellitus would appear to fall 
squarely within the fact pattern above.  Thus, no additional 
VCAA notice was required with respect to that issue on 
appeal.  With regard to the more detailed notice requirements 
in 38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified 
in August 2004 that his claim for service connection for 
diabetes mellitus had been granted.  The notice included a 
copy of the RO's July 2004 rating decision.  In that rating 
decision, the veteran was informed of the evidence the RO 
considered and its reasons for assigning a 20 percent rating.  
In July 2006, the RO issued the veteran a statement of the 
case.  The statement of the case notified the veteran of the 
relevant rating criteria associated with his claim, and 
provided the reasons and basis for the RO's decision.  
Included in the statement of the case was notice as to how 
the VA establishes effective date and rating criteria 
provisions.  The veteran was provided an additional notice 
letter in December 2006 regarding his claim, and the claim 
was subsequently re-adjudicated in October 2007.  

Therefore, the Board concludes that nothing about the 
evidence or any response to the RO's notification suggests 
that the claim being decided herein must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  Here, the 
essential fairness of the adjudication of the veteran's claim 
has not been affected.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Identified medical records from Blanchfield Army 
Community Hospital at Fort Campbell, Kentucky have been 
associated with the claims file.  In addition, the veteran 
has been provided a number of VA examinations in relation to 
his claim.  Furthermore, neither the veteran nor his 
representative alleged that there were any outstanding 
medical records probative of the veteran's claim that needed 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 
percent rating is warranted if the condition requires insulin 
and restricted diet, or an oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating is warranted 
for requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note that follows the criteria states the following:  
Evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  Id.  (The veteran has been awarded separate ratings 
for certain complications, such as peripheral neuropathy, 
which ratings are not part of the current appeal.)

In a report of May 2004 VA diabetes mellitus examination, the 
veteran contended that his diabetes mellitus did require 
regulation of activities in that he could not do any 
strenuous work and that he felt tired with decreased energy.  
Following a review of the record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against the assignment of an initial schedular 
rating in excess of 20 percent for the veteran's diabetes 
mellitus.  Here, the Board has considered the veteran's 
contentions but finds none of the available evidence in any 
way suggests that the veteran has ever required regulation of 
his activities or does he have episodes of ketoacidosis or 
hypoglycemic reactions due to or associated with his diabetes 
mellitus.  

The Board finds persuasive in this case a September 2006 
medical evaluation form filled out by a physician at 
Blanchfield Army Community Hospital (BACH), as well as a 
report of January 2007 VA diabetes mellitus examination.  The 
physicians in both cases found that the veteran did not have 
a restriction of his activities nor had he had episodes of 
ketoacidosis or hypoglycemic reactions.  Likewise, an August 
2006 outpatient treatment note from BACH reflects that the 
veteran's habits included exercising regularly.  The Board 
also notes that the veteran has been service connected for 
bilateral peripheral neuropathy of the upper and lower 
extremities, and for erectile dysfunction, both as secondary 
to diabetes mellitus.  Otherwise, in a September 2004 rating 
decision he was denied service connection for hypertension as 
a complication of his diabetes mellitus.  He did not appeal 
that decision.  The veteran also has not contended that he 
has diabetic retinopathy.  The medical evidence reflects a 
September 2004 BACH ophthalmology examination which clearly 
identified the veteran as not having diabetic retinopathy.  A 
subsequent May 2005 BACH ophthalmology examination noted a 
diagnosis of blepharitis and of cataract-senile.  
Additionally, the above-noted September 2006 medical 
evaluation form also identified the veteran as not having 
current visual complications associated with his diabetes 
mellitus.  

Absent evidence of a restriction in the veteran's activities 
due to diabetes or that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions, the claim for a 
higher schedular evaluation must be denied.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's diabetes mellitus has never been more than 20 
percent disabling since the date of the award of service 
connection.  A "staged rating" is thus not warranted.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's diabetes 
mellitus claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been frequently hospitalized for problems with diabetes 
mellitus, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  


	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


